t c memo united_states tax_court george b hebert petitioner v commissioner of internal revenue respondent docket no 29220-08l filed date george b hebert pro_se daniel p ryan for respondent memorandum findings_of_fact and opinion goeke judge the issue for decision is whether respondent abused his discretion in sustaining a proposed levy action against petitioner to collect unpaid income_tax assessments for and in addition to a civil penalty for taxable_year petitioner argues that respondent abused his discretion by refusing to provide him with a face-to-face collection_due_process cdp hearing for the reasons stated herein we find respondent did not abuse his discretion findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in massachusetts at the time he filed his petition on date respondent issued petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing the notice the notice included an account summary outlining income_tax due of dollar_figure for dollar_figure for and dollar_figure for and a sec_6672 civil penalty of dollar_figure for the period ending in petitioner timely filed a form request for a collection_due_process or equivalent_hearing his request included a demand for verification from the secretary that the requirements of any applicable law or administrative procedure were met a request for copies of notice_and_demand regarding the assessments listed in the notice and other arguments unrelated to the substantive merits of the assessed liabilities petitioner was provided with documentation of the liabilities in question and was sent the above-referenced notice_of_intent_to_levy at trial petitioner admitted receiving the notices and demand but alleged they were not properly executed in a letter dated date respondent offered petitioner a telephone cdp hearing scheduled for date respondent’s letter stated that the issues petitioner raised in his cdp hearing request were frivolous and advised him that he would not be allowed a face-to-face hearing if he raised only frivolous issues petitioner did not subsequently provide the appeals officer with a nonfrivolous issue or submit an additional request for a face-to-face hearing on date petitioner failed to contact the appeals officer for his scheduled telephone conference respondent sent petitioner a letter dated date informing him of the impending determination and again requesting information to assist the appeals officer with his decision petitioner again failed to contact the appeals officer following respondent’s request for information on date respondent issued petitioner two notices of determination concerning collection action s under sec_6320 and or notices of determination sustaining the proposed levies for income_tax liabilities incurred during and of dollar_figure dollar_figure and dollar_figure respectively and for a sec_6672 civil penalty of dollar_figure incurred for the period ending in on date petitioner filed his petition contesting these determinations on date trial was held in boston massachusetts opinion the issues we consider arise from respondent’s determinations to proceed with levy action under sec_6330 specifically we must decide whether petitioner was granted an opportunity for a hearing within the meaning of sec_6330 whether the appeals officer verified under sec_6330 that the requirements of any applicable law or administrative procedure were met and whether he wrongfully denied petitioner copies of documents and whether respondent’s determination to proceed with the proposed collection activity was an abuse_of_discretion for the reasons stated herein we find respondent did not abuse his discretion in sustaining the proposed levy action this collection review proceeding was filed pursuant to sec_6330 sec_6330 grants the court jurisdiction to review determinations made by an appeals officer to proceed with collection via levy where the validity of the underlying tax_liability is properly at issue the court will apply a de novo standard of review 114_tc_604 however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion id at trial petitioner stated he was not making a claim that he did not owe the tax_liabilities accordingly we review respondent’s determination for abuse_of_discretion abuse_of_discretion is proven by showing that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 before the commissioner may proceed to levy on a taxpayer’s property or right to property the taxpayer must be notified in writing of the commissioner’s intent and of the taxpayer’s right to a hearing sec_6330 sec_6331 sec_6330 and provides that if a person requests a hearing that hearing shall be held before an impartial officer_or_employee of the irs office of appeals at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action sec_6330 a taxpayer who raises only frivolous arguments is not entitled to a face-to-face cdp hearing 117_tc_183 further a face-to-face meeting is not required to satisfy the hearing requirement under sec_6330 115_tc_329 concluding that telephone communications between a taxpayer and an appeals officer over the phone constituted an appeals hearing sec_301_6330-1 q a-d6 proced admin regs generally a taxpayer’s failure to raise an issue during a cdp hearing will bar our consideration of that issue 129_tc_107 118_tc_488 however the appeals officer’s mandated verification under sec_6330 that the requirements of any applicable law or administrative procedure have been met is subject_to our review without regard to a challenge by the taxpayer at the hearing hoyle v commissioner t c slip op pincite petitioner argues he was denied a cdp hearing because he did not receive a face-to-face hearing the record indicates that respondent provided petitioner with several opportunities to raise nonfrivolous arguments as to why respondent’s levy should not be sustained petitioner was notified by letter dated date scheduling his telephone hearing that he would have a face-to-face hearing if he had any nonfrivolous issues petitioner did not respond to this offer and ultimately failed to contact the appeals officer on the scheduled date of his telephone cdp hearing petitioner chose not to reschedule his hearing respondent did not abuse his discretion in denying petitioner a face-to-face hearing because he raised only frivolous issues see lunsford v commissioner supra pincite katz v commissioner supra pincite petitioner alternatively argues that the appeals officer failed to properly verify that the requirements of any applicable law or administrative procedure were met as required by sec_6330 petitioner’s argument includes a request to view certain documents including copies of assessments and notices and demand because his copies of these documents are not legitimately signed by the secretary sec_6330 does not require that an appeals officer rely upon a particular document in order to satisfy this requirement sec_6330 119_tc_252 the forms certificates of assessments payments and other specified matters which were submitted in the record at trial are valid verification that the requirements of any applicable law or administrative procedure have been met see craig v commissioner supra pincite there is no requirement under the internal revenue laws or the regulations that the appeals officer give the taxpayer a copy of the delegation of authority from the secretary to the person who signed the verification required under sec_6330 118_tc_162 the record indicates that the appeals officer verified that the requirements of any applicable law or administrative procedure were met respondent gave petitioner documents verifying certificates of assessments payments and other specified matters for the years at issue including copies of the relevant forms petitioner decided not to discuss or otherwise review these documents at trial we find that respondent did not abuse his discretion in his determination to proceed with the levy throughout the period leading up to petitioner’s scheduled hearing petitioner was uncooperative and failed to respond to the appeals officer’s requests for information the appeals officer was prepared to discuss petitioner’s concerns over the phone and offered petitioner a face-to-face conference if he had any nonfrivolous issues the appeals officer was deliberate throughout his interactions with petitioner and verified that the requirements of any applicable law and administrative procedure were met accordingly we hold there was no abuse_of_discretion in respondent’s determination to proceed with collection of petitioner’ sec_2002 and tax_liabilities and the civil penalty for sec_6673 authorizes the court to impose a penalty not in excess of dollar_figure whenever it appears the taxpayer’s position in a proceeding is frivolous or groundless we strongly warn petitioner that he may be subject_to a sec_6673 penalty in a future case if he persists in maintaining proceedings to delay or to advance frivolous arguments to reflect the foregoing decision will be entered for respondent
